DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 161-188 are pending in this application.

Election/Restrictions
Applicant’s election of species without traverse of ‘ozanimod’ as the S1P modulator in the reply filed on August 26, 2022 is acknowledged.
	Applicant submits that claims 161-178 and 181-188 encompass the elected species.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species of ozanimod as the S1P modulator was found in the prior art and the search and examination is limited to the elected species.
Claims 179-180 (in full) and claims 161-178 and 181-188 (all in part, other than to the extent drawn to the elected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	The structure at page 188, line 6 is not clear or legible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 161-178 and 181-188 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a gastrointestinal (GI) disease or condition selected from ulcerative colitis or Crohn’s disease in a subject in need thereof, comprising orally administering to the subject an ingestible device comprising a therapeutically effective amount of a S1P modulator wherein the S1P modulator is ozanimod, does not reasonably provide enablement for a method of treating all other types of gastrointestinal (GI) diseases or conditions in a subject in need thereof, comprising orally administering to the subject an ingestible device comprising a therapeutically effective amount of a S1P modulator.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language.MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. TevaPharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is alegitimate rejection." The principle was explicitly affirmed most recently in Liebel-FlarsheimCo. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am.,Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The analysis is as follows:
(1) Breadth of claims:
(a) Scope of the instant method claim: The claim is directed to method for ‘a method of treating a gastrointestinal (GI) disease or condition in a subject in need thereof, comprising orally administering to the subject an ingestible device comprising a therapeutically effective amount of a S1P modulator’.  The specific examples of ‘S1P modulators’ are described in the specification include small molecule modulators (see pages 184-191).  As can be seen from the description in the specification, the term ‘S1P modulator’ encompasses millions of compounds.  Further, the instant claims recite ‘prodrugs and pharmaceutically acceptable salts thereof’ (see e.g., claims 177 and 178).
(b) Scope of the diseases covered:  The instant claims are drawn to ‘a method of treating a gastrointestinal (GI) disease’.  The specification at pages 18-19 provides a list of exemplary gastrointestinal tract diseases to be treated, which include – inflammatory bowel disease (IBD), Crohn’s disease, ulcerative colitis, etc.  The specification indicates that the list disclosed is “without limitation”, which clearly provides that breadth of the term ‘GI disease’ of instant claims.
(2)  The nature of the invention and predictability in the art:  
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The specification discloses that ‘administration of a S1P modulator is useful in the treatment of gastrointestinal diseases including, but not limited to, inflammatory bowel disease (IBD), ulcerative colitis, Crohn’s disease’ (see page 19 of the specification).  The recitation “S1P modulator” of instant claims reaches through for treatment of all types of gastrointestinal diseases or conditions, some of which, ‘without limitation’, are listed in the specification.  The specification provides an example to illustrate the function of the ingestible device “TLC1” (Example 14 at pages 675-684) and an example to illustrate the use of the ingestible device containing a therapeutically effective amount of a ‘S1P modulator’ wherein the S1P modulator is ozanimod (see Example 15 at pages 684-698), particularly directed to treatment of ulcerative colitis and Crohn’s disease (see Example 15-1e at pages 690-691).  However, there is no disclosure regarding how the instant claimed method of treating gastrointestinal diseases of all types by administering the ingestible device comprising all types of S1P modulators.  Accordingly, there is clear lack of adequate written description and enabling disclosure in the specification.
More specifically, in the instant case, based on the mode of action of S1P modulators, based on limited disclosure of test examples, it is claimed that the claimed method comprising administering an ingestible device comprising a S1P modulator is useful in treating all types of gastrointestinal diseases, for which there is no enabling disclosure.
(3) Direction or Guidance:
Applicants have not provided any competent evidence that the instantly disclosed exemplified data is highly predictive for all the uses disclosed and embraced by the claim language for the intended subject.  Moreover, some of the diseases encompassed within the scope of instant claims are very difficult even to treat, and despite the fact that there are many agents whose mode of action is said to be useful in methods of treating.
The specification provides examples to assess the ingestible device comprising S1P modulator discussed in the specification at pages 675-698 are limited and/or insufficient.  For example, with regards to ingestible device, the data only shows how to detect the macroscopic location in various sections of the gut, but not in its subsections, let alone the precise location of the lesions.  This is not sufficient to demonstrate the precision and function of the device, e.g., related to release of medication.  The direction provided in the specification is very limited and does not relate to the full scope of therapeutic activity recited in instant claims.  Additionally, there is no specific direction or guidance to one of skill in the art regarding a regimen or dosage effective specifically for each type of disease or condition within the scope of instant claims.
Applicant's disclosure does not enable one of ordinary skill in the art to use the claimed invention within the entire scope of the gastrointestinal diseases or conditions. There is no compound, let alone an entire class of S1P modulators that can treat gastrointestinal diseases or conditions encompassed by instant claims.
Enablement for the scope of treating a "gastrointestinal disease" generally is not present. For a compound or genus (e.g., S1P modulator) to be effective against a gastrointestinal disease based on mode of action generally is contrary to medical science. The specification fails to identify the results of treatment with the methods of this invention and how such results would be recognized, particularly with regard to conditions and diseases of instant claims.
There is no reasonable basis for assuming that the myriad of compounds embraced by instant claims will all share the same bioactivity profile since they are so structurally dissimilar as to be chemically nonequivalent, due to the various types of substituents recited for the compounds, and there is no basis in the prior art for assuming the same.  Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for Markush group.  Also, see MPEP § 2164.03 for enablement requirements in cases directed to structure-sensitive art such as pharmaceuticals.
(4) State of the Prior Art: 
The specification discloses that ‘administration of a S1P modulator is useful in the treatment of gastrointestinal diseases including, but not limited to, inflammatory bowel disease (IBD), ulcerative colitis, Crohn’s disease’.  There is no single pharmaceutical agent known in the art that treats all types of gastrointestinal diseases.  A state of the art reference, Huang et al. (The FASEB Journal 2016, cite #519 in IDS), in the discussion of ‘the role of S1P in inflammatory bowel diseases’, concludes that “Further delineation of the role of metabolism of S1P as well as the cellular targets of S1P and signaling will be invaluable in the understanding of the pathogenesis of IBD and might lead to development of new therapies” (see page 12).  There is no general conclusion regarding the mode of action (i.e., S1P modulator) associated with methods of treatment of all types of gastrointestinal diseases encompassed within the scope of instant claims.
(5)  Working Examples:  
The specification provides an example to illustrate the function of the ingestible device “TLC1” (Example 14 at pages 675-684) and an example to illustrate the use of the ingestible device containing a therapeutically effective amount of a ‘S1P modulator’ wherein the S1P modulator is ozanimod (see Example 15 at pages 684-698), particularly directed to treatment of ulcerative colitis and Crohn’s disease (see Example 15-1e at pages 690-691).  There is nothing in the specification how one skilled in the art can extrapolate the pharmacological data to the treatment of all types of gastrointestinal diseases using the ingestible device comprising S1P modulator.
(6)  Skill of those in the art: 
The skill level in the art of pharmacological treatment of the types of diseases such as those of instant claims varies with the disease type. In some areas such as hypertension, it is relatively high. But in the great majority of cases it is very low as the disorders cannot be treated with pharmaceuticals. There are a wide variety of causes and they have to be carefully evaluated based on the type of disease and the patient condition. Even among diseases, disorders or conditions which have at least some pharmacological treatment, there is such variety that there is clearly no general mechanism that is available, and some are contradictory to others because some disorders are the opposite of others.  
 (7) The quantity of experimentation needed:
Owing especially to factors (1) and (6), the quantity of experimentation is expected to be high.  One of skill in the art would need to determine the subject in need of the treatment of a gastrointestinal disease encompassed within the scope of instant claims and perform the administration of an ingestible device comprising a S1P modulator (e.g., ozanimod).  It would be an undue burden to one skilled in the pharmaceutical art since there is inadequate guidance given to the skilled artisan, regarding the pharmaceutical use, for the reasons stated above.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here.

Claims 161-178, and 181-188 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ingestible device comprising a S1P modulator selected from fingolimod, KRP203, siponimod, ponesimod, cenerimod, cenerimod, ozanimod, ceralifimod, amiselimod, etrasimod, ABT-413, AKP-11, ASP4058, BMS-986104, CS-0777, GSK2018682, PF-462991, and CBP-307 or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for an ingestible device comprising all other types of S1P modulators, or prodrugs of fingolimod, KRP203, siponimod, ponesimod, cenerimod, cenerimod, ozanimod, ceralifimod, amiselimod, etrasimod, ABT-413, AKP-11, ASP4058, BMS-986104, CS-0777, GSK2018682, PF-462991, and CBP-307.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The specification fails to enable the full scope of the instantly recited term “S1P modulator”.  The specification at pages 184-191 provides some examples of ‘small molecule S1P modulators’.  The specification, however, does not provide enabling disclosure of other S1P modulators.  There is no disclosure in the specification how one skilled in the art can obtain other types of chemical compounds having S1P modulator activity.
The instant claim 177 recites “… … wherein the S1P modulator is selected from the group consisting of fingolimod, … … ozanimod, … … and CBP-307, and prodrugs and pharmaceutically acceptable salts thereof” wherein there is insufficient description or enabling disclosure in the specification regarding the types of ‘prodrugs’ intended by the recitation.  (Note: Claim 177 is dependent on claim 161, and therefore, the scope of the term ‘S1P modulator’ in claim 161 includes the compounds recited in claim 177, and prodrugs and pharmaceutically acceptable salts thereof).
The specification does not provide a definition for the term ‘prodrug’ or which compounds are ‘prodrugs’ of compounds that are S1P modulators.  It is generally known that ‘prodrugs are compounds which, when administered to a subject such as a human, are converted in whole or in part to an active compound’.  Further, ‘a prodrug is typically known to increase the activity, bioavailability, or stability of a compound or otherwise alter the properties of the compound’ and ‘typical examples of prodrugs include compounds that have biologically labile protecting groups on a functional moiety of the active compound’.  The specification, however, does not provide any explanation of the term ‘prodrug’ and/or what are some of the examples of ‘prodrugs’ of the disclosed S1P modulators, for example, the small molecule S1P modulators disclosed at pages 184-191.  The specification does not provide any direction to one of ordinary skill in the art regarding ‘prodrugs’ of the compounds within the scope of S1P modulators.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed compounds as recited in instant claims.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.
Specification provides no description or support, as noted above, for compounds encompassed by the claims that would lead to a prodrug of the compound.  The structures disclosed in the specification representing small molecule S1P modulators are all very diverse and therefore, there would be undue burden on one skilled in the art to find the appropriate ‘prodrugs’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired prodrug of a compound embraced in the instant claims in view of the pertinent reference teachings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 161-178, and 181-188 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Biomolecules & Therapeutics 2017), Sandborn et al. (The New England Journal of Medicine 2016), Zilberstein US 2005/0266074 and Xitian et al (International Journal of Pharmaceutics, 2009, volume 382, pages 160-164).
Park et al., teaches S1P receptor modulator, e.g., ozanimod, that is used to treat ulcerative colitis and Crohn’s disease, see Table 1, page 83.  Further, Park et al. teaches that ozanimod is an oral selective S1P1/5 dual modulator, see page 85.  Thus, oral administration is acceptable for this pharmaceutical agent.  Thus, S1P modulator is seen as an effective treatment for gastrointestinal disease or condition such as ulcerative colitis and Crohn’s disease.
Sandborn et al., teaches ozanimod as an oral agonist of the sphingosine-1-phosphate (S1P) receptor subtypes 1 and 5 that induces peripheral lymphocyte sequestration, potentially decreasing the number of activated lymphocytes circulating to the gastrointestinal tract, see abstract at page 1754.  Further, Sandborn et al. teaches administering ozanimod to patients with moderately to severely active ulcerative colitis, see page 1755.  
Park et al. or Sandborn et al. do not teach an ingestible device comprising an ingestible housing comprising a reservoir containing therapeutically effective amount of a S1P modulator, wherein the S1P modulator is a small molecule (e.g., ozanimod); a release mechanism; an actuator; a light source; a detector; and a processor.  Park et al. provides for treatment of a gastrointestinal disease, i.e., ulcerative colitis, Crohn’s disease, via oral delivery to the area affected by the disease.  
Zilberstein teaches an ingestible pill platform for colon imaging that recognizes entry into the colon (abstract).  Zilberstein teaches that the ingestible pill is adapted to detect pathologies in a colon that is a size for swallowing (oral), that has a detector located in external region for detecting the pathologies and that has an expansion mechanism that after expansion triggers the trigger mechanism (actuation) (claim 1 of Zilberstein).  Zilberstein teaches various trigger mechanisms in claim 2 of Zilberstein.  Zilberstein teaches one detector can be an imager, an optical fluorescence detector, a video camera, an MRI detector, a temperature detector, a radioactive-emission detector or a combination thereof (claims 7-10 of Zilberstein).  Zilberstein teaches the junction between the ileum and the cecum and the junction between the cecum and the colon (paragraphs 101-102).  Zilberstein teaches the pill contains one or more detecting probes, the necessary electronic components and the expandable material (actuator) (paragraph 140).  Zilberstein teaches that the core contains a pressurized or liquefied gas balloon with an electronically controlled valve (paragraph 158).  Zilberstein teaches a data processor for executing a plurality of instructions, a chip, and suitable algorithms (paragraph 88).  Zilberstein teaches an image processor (paragraph 275).  Zilberstein teaches a piezoelectric transducer that is based on differences between the small intestine and the colon and changes in echo from the ileum to the cecum (paragraphs 195-222).  Zilberstein teaches detection using radiopharmaceuticals such as monoclonal antibodies (paragraphs 260-261).  Zilberstein also teaches fluorescence pharmaceuticals (paragraph 269).  Zilberstein teaches light detectors in various places within a housing that can detect spectroscopic properties from various tissues near the capsule.  The capsule further includes other types of emitters and sensors (paragraph 51).  Zilberstein teaches optical-fluorescence-spectroscopy (paragraphs 87 and 102 and 243).  Zilberstein indicates storing images during detection, and thus, there is storage in the device (paragraph 132).  
Xitian teaches a remote controlled capsule with microthrusters and containing a drug (a reservoir with a drug) for drug release actuators (abstract and section 2.1).  Xitian teaches site-specific delivery in the GI tract (abstract).  Xitian teaches a drug reservoir in the design (section 2.1 and figures 1 and 2).  Figure 1 provides for a shell, a piston, a micro-thruster, telecontrol circuit, button cells, sliding protective shell, magnetic marker, silicone seal and magnetic switch.  Xitian teaches that the capsule would not have difficulties for ingestion (section 3, first paragraph).  Xitian teaches the triggering signal to operate the micro-thruster for drug release (conclusions).  Xitian teaches a micro-electronic mechanical system (abstract). Xitian teaches drug release is complete in vivo (Results and discussions).  Xitian provides for an immediate release of the drug (conclusion and results and discussions).  The piston of Xitian also provides as the safety device to relieve internal pressure as when it is moved by the gas pressure which reduces the pressure in the device.
Claims 182-188 are included here as the S1P modulator (i.e., ozanimod) is expected to show pharmacodynamic effects in mesenteric lymph nodes, suppress a local inflammatory response, decrease or increase Th memory cells in mesenteric lymph nodes, Th memory cells in Peyer’s patch, in the blood, serum or plasma, as recited in instant claims.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
One of ordinary skill in the art at the time of instant filing would have incorporated detectors that can localize the capsule device near or within the colon and to trigger the release of a drug that is a S1P modulator to treat a gastrointestinal disease or condition (e.g., ulcerative colitis, Crohn’s disease) when the capsule device arrives at the proper location based on teachings of the prior art.  Each of the references provides for a capsule device/formulation that targets the intestines including areas near or within the colon and the cecum (an area between the small intestine and colon) (MPEP § 2144.06).  One of ordinary skill in the art at the time of instant filing would have included S1P modulator as acceptable agents to treat gastrointestinal diseases or conditions.  The prior art provides for robotic/mechanical capsules that can be taken orally to examine and to treat the gut.  One of ordinary skill in the art would have sought to add known drug delivery features to other such mechanical capsules in order to allow for additional treatment of conditions of the colon such as ulcerative colitis.

	Receipt is acknowledged of the Information Disclosure Statements filed on December 29, 2020 and June 23, 2022 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

November 10, 2022
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.